DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant's amendments and remarks, filed on 09/13/2022, are acknowledged. Applicant's arguments have been fully considered. The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application. Rejections and/or objections not reiterated from the previous office actions are hereby withdrawn.
Status of Claims
Claims 1, 3-11, 13-18 and 20-22 are under examination. 
Claims 2, 12,19 are cancelled. 
Priority
Applicant’s claim for the benefit of foreign priority under 35 U.S.C. 119(a)-(d) to Japanese Patent Application No. 2015-199342, filed 10/07/2015, is acknowledged. 
Receipt is acknowledged of the certified copy of Japanese Patent Application No. 2015-199342 as required by 37 CFR 1.55 filed on 03/15/2017. However, as previously noted, Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216. Accordingly, the effective filing date for the instant application is 10/06/2016, as this issue has not been addressed. 
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e). Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

The following rejection has been modified in view of applicant’s amendment.
Claims 1, 3-11, 13-18 and 20-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
The United States Patent and Trademark Office published revised guidance on the application of 35 U.S.C. § 101. USPTO’s 2019 Revised Patent Subject Matter Eligibility Guidance (“Guidance”). Under the Guidance, in determining what concept the claim is “directed to,” we first look to whether the claim recites:
(1) any judicial exceptions, including certain groupings of abstract ideas (i.e., mathematical concepts, certain methods of organizing human activity such as a fundamental economic practice, or mental processes) (Guidance Step 2A, Prong 1); and
(2)    additional elements that integrate the judicial exception into a practical application (see MPEP § 2106.05(a)-(c), (e)-(h)) (Guidance Step 2A, Prong 2).
Only if a claim (1) recites a judicial exception and (2) does not integrate that exception into a practical application, do we then look to whether the claim contains an “‘inventive concept’ sufficient to ‘transform’” the claimed judicial exception into a patent-eligible application of the judicial exception. Alice, 573 U.S. at 221 (quoting Mayo, 566 U.S. at 82). In so doing, we thus consider whether the claim:
(3)   adds a specific limitation beyond the judicial exception that are not “well-understood, routine and conventional in the field” (see MPEP § 2106.05(d)); or 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50-57 (January 7, 2019). 
(4) simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.(Guidance Step 2B). See Guidance, 84 Fed. Reg. at 54-56.
Step 1
The instantly claimed invention (claims 1, 11, and 20) is directed to a method for detecting a rare mutation. Thus, the claim is directed to one of the statutory categories of invention. MPEP 2106.03. 
A. Guidance Step 2A, Prong 1
As discussed in the MPEP, abstract ideas include mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations; see MPEP § 2106.04(a)(2), subsection I); certain methods of organizing human activity (see MPEP § 2106.04(a)(2), subsection II); and mental processes (concepts performed in the human mind including an observation, evaluation, judgment, opinion; see MPEP § 2106.04(a)(2), subsection III). In this case, the claim requires: 
determining, by the hardware processor, a ratio of variants in a base at a predetermined position, from the acquired sequence reads; 
comparing, by the hardware processor, the calculated ratio of variants with a predetermined cut-off value, wherein the sample has a rare mutation in the base at the predetermined position when the calculated ratio of variants is not less than the predetermined cut-off value
controlling processing of a second aliquot, by iterating the processing of the first aliquot but on the second aliquot, in response to determining that the rare mutation is not recognized based on the determined ratio of variants, wherein the rare mutation is variation recognized at a frequency of 1 x 10-3/base or less.
In this case, the above determining and comparing steps encompass mathematical calculations and/or relationships. For example, specification [see at least pages 8-9] teaches specific mathematical operations for performing these steps. This position is further supported by the fact that some of the dependent claims explicitly require mathematical equations for performing calculations. With regards to the step of controlling processing of a second aliquot (by iterating all of the claimed steps above), this is a conditional limitation that encompasses both non-abstract steps and an abstract idea (determining and comparing) when the condition is met. See also rejection under 35 USC 112(b) below. Therefore, this step is reasonably being analyzed partly under Step 2A (prong 1) and partly under Step 2A (prong 2). For the Step 2A (prong 1) analysis, when the condition is met, the controlling step clearly encompasses mathematical calculations and/or relationships for reasons discussed above. Therefore, the claims clearly encompass an abstract idea under the Revised Guidance. See MPEP 2106.04 and 2106.05(II), and October 2019 Update at Section I.B [Step 2A, Prong 1: YES].
B. Guidance Step 2A, Prong 2
This part of the eligibility analysis evaluates whether the claim as a whole integrates the recited judicial exception into a practical application of the exception. In this case, the claimed steps that are not part of the abstract idea are as follows: 
dividing a sample comprising template DNA to prepare a plurality of aliquots each comprising not more than 1,000 copies of template DNA; 
preparing a sample comprising not more than 1,000 copies of template DNA; performing DNA amplification of the template DNA…wherein the average number of sequence reads…is at least 10-fold the copy number of the template DNA in said sample; 
acquiring, by a hardware processor, sequence reads obtained from the sequencing; 
controlling a display to indicate that the rare mutation is recognized in response to determining that the rare mutation is recognized based on the determined ratio of variants; 
controlling processing of a second aliquot, by iterating the processing of the first aliquot but on the second aliquot, in response to determining that the rare mutation is not recognized based on the determined ratio of variants, wherein the rare mutation is variation recognized at a frequency of 1 x 10-3/base or less.
In this case, the dividing, preparing, performing, and acquiring steps are directed to gathering data for use by the abstract idea. As such, these steps amount to insignificant extra-solution activity. MPEP 2106.05(g) provides the following examples of activities that the courts have found to be insignificant extra-solution activity. With regards to the controlling steps, these steps also amount to insignificant extra-solution activity because they do not impose meaningful limit on the claim. For example, controlling a display amounts to merely outputting data which is an insignificant application. See Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 715-16, 112 USPQ2d 1750, 1755 (Fed. Cir. 2014) (restricting public access to media was found to be insignificant extra-solution activity); Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1242, 120 USPQ2d 1844, 1855 (Fed. Cir. 2016) (in patents regarding electronic menus, features related to types of ordering were found to be insignificant extra-solution activity). With regards to the step of controlling processing of a second aliquot (by iterating all of the claimed steps above), this is a conditional limitation that encompasses all of the non-abstract steps (when the condition is met). Therefore, this step encompasses both insignificant extra-solution activity for reasons discussed above. See MPEP 2106.05(g) and 2106.05(h). 
With regards to the recited computer hardware processor, this is recited at a high level of generality and can be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. In addition, “generic computer components such as a computer and database do not satisfy the inventive concept requirement.”  See MPEP 2106.05(h).  Accordingly, the claim as a whole does not integrate the recited judicial exception into a practical application and the claim is directed to the judicial exception.  [Step 2A, Prong 2: NO]

C. Guidance Step 2B: 
The claimed invention does not include additional steps/elements appended to the judicial exception that amount to significantly more than the judicial exception for the following reasons. 
As discussed above, the above non-abstract steps amount to nothing more than insignificant extra-solution activity. In this case, the courts have recognized the following laboratory techniques as well-understood, routine, conventional activity in the life science arts when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity:
Using polymerase chain reaction to amplify and detect DNA, Genetic Techs. v. Merial LLC, 818 F.3d 1369, 1376, 118 USPQ2d 1541, 1546 (Fed. Cir. 2016); Ariosa Diagnostics, Inc. v. Sequenom, Inc., 788 F.3d 1371, 1377, 115 USPQ2d 1152, 1157 (Fed. Cir. 2015);
Analyzing DNA to provide sequence information or detect allelic variants, Genetic Techs., 818 F.3d at 1377; 118 USPQ2d at 1546;
In addition, the courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. See MPEP 2106.05(d)(Part II).
storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93;
 necessary data gathering and outputting, (i.e., all uses of the recited judicial exception require such data gathering or data output). See Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015) (presenting offers and gathering statistics amounted to mere data gathering). 

Moreover, applicant’s own specification as well as the prior art supports the examiner’s position that the above non-abstract steps are well known, routine, and conventional. For example, the specification teaches methods for analyzing tumor samples using NGS and amplification [see at least page 2]. With regards to the prior art, Shimizu et al. (Gastroenterology, 2014, vol. 147, No. 2, p. 407-417). Moreover, with regards to the feature of “not more than 1,000 copies of template DNA” in the claimed preparing step, the examiner also maintains that this feature is routine and conventional in the art, as supported by Hindson et al. (US2012/0252015), which specifically teaches the use of up to 1000 copies of DNA template [0508-0511] and Whale et al. (PLOS ONE, March 2013, Volume 8, Issue 3, e58177, pp.1-10) which teaches using low concentrations of DNA template in PCR on the order of 1000 copies (page 2, col. 1).   Accordingly, the examiner maintains that there is nothing unconventional about this step and applicant has not provided any evidence to the contrary.  Therefore, these steps remain insignificant extra-solution activity even upon reconsideration, and do not amount to significantly more. 
With regards to the recited computer hardware processor, these elements are recited at a high level of generality and thus can be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. In addition, “generic computer components such as a computer and database do not satisfy the inventive concept requirement.”  See MPEP 2106.05(h).  Accordingly, the claim as a whole does not integrate the recited judicial exception into a practical application and the claim is directed to the judicial exception. 

D. Dependent Claims: 
Dependent claims 3-11, 13-18 and 21-22 have also been considered under the two-part analysis but do not include additional steps/elements appended to the judicial exception that are sufficient to amount to significantly more than the judicial exception(s) for the following reasons. 
Claims 3-6, 10, 13-16 further limit the specificity of the data used by the abstract idea or further limit the specificity of the abstract idea (e.g. by adding additional mathematical/computational steps such as using a Poisson distribution or expected value calculations). As such, the claimed subject matter fails to rise to the level of “significantly more” than the judicial exception because it is also a part of the judicial exception, i.e. it is still directed to mathematical concepts and/or algorithmic subject matter. Claims 7, 8, 9, 17, 18 further limit the DNA preparation step to specific types of measurement assay. However, these steps merely obtain data for use by the abstract idea (i.e. pre-solution activity) and amount to insignificant extra-solution activity. See MPEP 2106.05(g). Additionally, the examiner takes official notice that such steps were well known in the art of genomics and this position is supported by applicant’s own specification, as set forth above. Regarding claim(s) 21 and 22, these claims encompass amplification using PCR and therefore amount to insignificant extra-solution activity. See MPEP 2106.05(g). Therefore, the instantly rejected claims are not drawn to eligible subject matter as they are directed to an abstract idea without significantly more. For additional guidance, applicant is directed generally to the 2019 Revised Patent Subject Matter Eligibility Guidance. 
Response to Arguments
Applicant’s arguments, filed 09/13/2022, have been fully considered but are not persuasive for the following reasons.
Applicant argues that the amended claims do not recite mathematical concepts because the term “calculating” has been replaced with “determining”. In response, this argument is not persuasive for reasons discussed above in the Step 2A (prong 1) analysis. It is additionally noted that the claims have not be rejected for reciting a “mental process”. 
Applicant argues that the amended claims are  not directed to an abstract idea because they recite new steps for “controlling” a display and “controlling” processing that integrate the judicial exception into a practical application. In response, this argument is not persuasive for reasons discussed in both the Step 2A (prong 1) and Step 2A (prong 2) analysis set forth above. Notably, with regards to the step of controlling processing of a second aliquot (by iterating all of the claimed steps above), this is a conditional limitation that encompasses both non-abstract steps and an abstract idea (determining and comparing) when the condition is met. See also rejection under 35 USC 112(b) below. Therefore, this step is reasonably analyzed partly under Step 2A (prong 1) and partly under Step 2A (prong 2) when the condition is met, and clearly encompasses mathematical calculations and/or relationships for reasons discussed above. Similarly, when the conditional limitation is met, this step also encompasses non-abstract and hence insignificant extra-solution activity for reasons discussed above. See MPEP 2106.05(g) and 2106.05(h). Therefore, the newly added steps are not indicative of an integration into a practical application. Applicant is directed to MPEP 2106.05, which provides specific criteria that are indicative for when additional elements (i.e. non-abstract steps appended to the abstract idea) may have integrated the exception into a practical application including:
1)         An improvement in the functioning of a computer, or an improvement to other technology or technical field, as discussed in MPEP §§ 2106.04(d)(1) and 2106.05(a);
2)         Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, as discussed in MPEP § 2106.04(d)(2);
3)         Implementing a judicial exception with, or using a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim, as discussed in MPEP § 2106.05(b);
4)         Effecting a transformation or reduction of a particular article to a different state or thing, as discussed in MPEP § 2106.05(c); and
5)         Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception, as discussed in MPEP § 2106.05(e).

Applicant additionally argues that the claimed invention provides an improvement to the technology, namely by allowing for better discernment between mutation and processing error. In response, contrary to applicant’s assertion, a review of the specification does not provide any objective evidence of an improvement to the technology. Moreover, while applicant’s particular algorithmic approach may be a particular way to achieve “better data”, the claimed invention is, nevertheless, directed to an improved algorithmic analysis. Applicant is again reminded that the claimed invention’s use of the ineligible concept to which it is directed (i.e. the abstract idea) cannot supply the inventive concept that renders the invention ‘significantly more’ than that ineligible concept.” BSG Tech LLC v. BuySeasons, Inc., 899 F.3d 1281, 1290 (Fed. Cir. 2018). Unlike the McRO decision, for example, where the ultimate product produced was a synchronized computer animation that was itself the transformative use, the presently claimed method results in generating information without being directed to any particular use of that information (other than merely transmitting that information). As such, the claims do not integrate the recited judicial exception into a practical application. 
Applicant additionally argues that amended claims recite additional steps/elements that amount to significantly more than the judicial exception. In response, this argument is not persuasive for the reasons set forth above in the Step 2B analysis. As such, the examiner maintains that the as a whole does not integrate the recited judicial exception into a practical application and the claim is directed to the judicial exception. For at least these reasons, the rejection is maintained. 
Claim Rejections - 35 USC § 112, 2nd  Paragraph

The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

The following rejection is necessitated by amendment.
Claims 1, 3-11, 13-18 and 20-22 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. Claims that dependent from claims 1, 12, 20 are also rejected herein due to said dependency.
Claims 1, 12, 20 recite “controlling processing of a second aliquot, by iterating the processing of the first aliquot but on the second aliquot, in response to determining that the rare mutation is not recognized based on the determined ratio of variants, wherein the rare mutation is variation recognized at a frequency of 1 x 10-3/base or less. This phrase is problematic for the following reasons. (1) In this case, the “controlling” step is a conditional limitation that depends upon determining a rare mutation is NOT recognized. However, this is problematic because while this step suggests determining a rare mutation is NOT recognized (“in response to determining”), it does not positively recite any such step. Moreover, there is no previous step in the claim that performs an active method step for determining a rare mutation is NOT recognized. Therefore, it is unclear what positive process limitation(s) is/are intended. Clarification is requested via amendment.
(2) Under the BRI, conditional limitations are generally interpreted as “optional”, and thus do not narrow the claim because they can be omitted. Therefore, it is unclear what positive process limitation(s) are performed when the condition is “not” met. Clarification is requested via amendment. The examiner suggests replacing conditional language with active language (e.g. determining whether condition X is met by comparing test to reference measurements) or clearly indicating what functions are performed for the positive and negative conditions (e.g. if condition X is met, then Y happens; if condition X is not met, then Z happens). 
(3) With regards to the “wherein” clause, it is unclear what positive limitation of the claimed process is intended. Is the above clause intended to be active method steps (e.g. determining a frequency variation), an intended use of ratio of variants, or otherwise. Clarification is requested. This rejection could be overcome, for example, by amending ‘wherein' clauses to positively recite active method steps or intended uses, as they do not appear to be further limiting any type of data. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1, 7-11, 17, 18, 20-22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Oslon et al. (Biomolecular Detection and Quantification, Volume 3, March 2015, Pages 17-24) in view of Hindson et al. (US2012/0252015) and Whale et al. (PLOS ONE, March 2013, Volume 8, Issue 3, e58177, pp.1-10). 
Olson teaches methods for detecting mutations using next-generation sequencing (NGS). Regarding claim(s) 1, 11, and 20, Olson teaches methods for preparing samples and performing PCR [Figures 1 and 2] which requires amplification. Olson teaches performing Sanger sequencing methods [Section 2.2], which at a minimum suggests dividing samples since it is well known that Sanger sequencing requires divding DNA samples into four separate sequencing reactions, containing all four of the standard deoxynucleotides (dATP, dGTP, dCTP and dTTP) and the DNA polymerase. Olson teaches performing NGS and obtaining sequence reads [Section 2, “Method” (entire)]. Olson teaches that NGS platforms have deeper coverage (i.e., higher number of sequence reads covering each position) per run (from approximately 1 × 104 to over 1 × 108 reads), which broadly reads on reads being 10-fold the copy number of template. 
Olson does not specifically teach using less than 1,000 of DNA template for PCR. However, Hindson et al. (US2012/0252015), which specifically teaches the use of up to 1000 copies of DNA template [0508-0511] and Whale et al. (PLOS ONE, March 2013, Volume 8, Issue 3, e58177, pp.1-10) which teaches using low concentrations of DNA template in PCR on the order of 1000 copies (page 2, col. 1).   
Therefore, it would have been obvious for one of ordinary skill in the art at the time of the instant invention to have modified the method of Olson by using less than 1,000 of DNA template for PCR, as claimed, since the usage of low-template DNA analysis was well known in the art, as taught by Hindson and Whale, and since both Olson and Hill teach the use of PCR. The rationale would have been the predictable use of prior art elements according to their established functions. KSR, 550, U.S. at 417. 
 Olson additionally teaches analytical methods using Bayesian and maximum likelihood statistics for calculating variant copy ratios [Abstract, Figure 1, Sections 2.5-2.6, Sections 3.2-3.3], wherein the estimated ratios were compared to the consensus variant copy ratio, which is broadly interpreted as a cut-off value absent any limiting definitions to the contrary [Section 2.5]. Olson additionally teaches functionality for displaying the results of the mutation analysis [Figures 1-5], which reads on controlling a display. With regards to controlling processing by iterating the process if a rare mutation is not recognized, this is interpreted as an optional limitation for reasons discussed in the rejection under 35 USC 112(b), above, and therefore is not given patentable weight. In other words, absent any limiting definition to the contrary, the claims are being analyzed under the condition that rare mutations are recognized. Olsen additionally teaches variant ratios/proportions in the range of 0.00 to 1.00 [Figures 1, 4, 5], which encompasses the 1x10-3/base or less range. 
Regarding dependent claim(s) 7-10, 17, 18, 21, 22, all the elements of these claims are instantly disclosed or fully envisioned by the teachings of Olson, Hindson and Whale. Regarding claim(s) 7, 9, 17, 18, 21, 22, Olson teaches using PCR and thermocycler protocols [Section 2.2], which at a minimum suggests using RT-PCR and performing multiple cycles. Regarding claim(s) 8, Hindson and Whale teach using not more than 1,000 copies of template, as discussed above. Regarding claim(s) 10, Olson teaches or at a minimum suggests using cut-offs for determining ratios, as discussed above. For these reasons, the instantly rejected claims do not recite any new element or new function or unpredictable result.
Response to Arguments
Applicant’s arguments have been fully considered but are not persuasive for the following reasons. In particular, applicant argues that the cited prior art does not teach or suggest the newly applied “controlling processing” step. However, this argument is not persuasive for the reasons discussed above in the modified rejection. 
Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PABLO S WHALEY whose telephone number is (571)272-4425.  The examiner can normally be reached between 1pm-9pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Anita Coope can be reached at 571-270-3614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PABLO S WHALEY/Primary Examiner, Art Unit 3619